1

2
                                                                            JS-6
3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11   GARY D. DARSEY, individually, and on         )   Case No. CV 17-7014 FMO (JPRx)
     behalf of himself and all others similarly   )
12   situated,                                    )
                                                  )
13                        Plaintiff,              )   JUDGMENT
                                                  )
14                 v.                             )
                                                  )
15   WAG LABS, INC., et al.,                      )
                                                  )
16                        Defendants.             )
                                                  )
17

18          Pursuant to the Court’s Order Re: Final Approval of Class Action Settlement (“Order”), filed
19   contemporaneously with the filing of this Judgment, IT IS ADJUDGED THAT:
20          1. Plaintiff Gary D. Darsey shall be paid a service payment of $5,000 in accordance with
21   the terms of the Settlement Agreement and the Order.
22          2. Class counsel shall be paid $375,000.00 in attorney’s fees, and $5,420.40 in costs in
23   accordance with the terms of the Settlement Agreement and the Order.
24          3. The Claims Administrator, Rust, shall be paid for its fees and expenses in accordance
25   with the terms of the Settlement Agreement.
26          4. The California Labor and Workforce Development Agency shall be paid $37,500
27   pursuant to the Settlement Agreement.
28          5. All class members who did not validly and timely request exclusion from the settlement
1    have released their claims, as set forth in the Settlement Agreement, against any of the released

2    parties (as defined in the Settlement Agreement).

3           6. Except as to any class members who have validly and timely requested exclusion, this

4    action is dismissed with prejudice, with all parties to bear their own fees and costs except as

5    set forth herein and in the prior orders of the court.

6    Dated this 3rd day of March, 2020.

7

8                                                                        /s/
                                                                 Fernando M. Olguin
9                                                             United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
